Exhibit 10.02

 

PERFORMANCE UNIT AGREEMENT

 

This Performance Share Agreement (the “Agreement”) is entered into effective
_________, 200_, by and between Valero GP, LLC, a Delaware limited liability
company (“Valero”), and ____________, a participant (the “Participant”) in
Valero’s 2000 Amended and Restated Long-Term Incentive Plan (as may be amended,
the “Plan”), pursuant to and subject to the provisions of the Plan.

 

1.

Grant of Performance Units. Valero hereby grants to Participant xx,xxx
Performance Units pursuant to Section 6.4 of the Plan. The Performance Units
represent rights to receive Valero L.P. common units, subject to the terms and
conditions of this Agreement and the Plan.

 

2.

Performance Period. Except as provided below with respect to a Change of Control
(as defined in the Plan), the “Performance Period” for any Performance Units
eligible to vest on any given Normal Vesting Date (as defined below) shall be
the three calendar years ending on the December 31 immediately preceding the
Normal Vesting Date.

 

3.

Vesting and Delivery of Units.

 

A.

Vesting. The Performance Units granted hereunder shall vest over a period of
three years in equal, one-third increments with the first increment vesting on
the date of the regularly scheduled meeting of the Board’s Compensation
Committee (“Meeting Date”) in January 2007, and the second and third increments
vesting on the Committee’s Meeting Dates in January 2008 and January 2009,
respectively (each of these three vesting dates is referred to as a “Normal
Vesting Date”), such vesting being subject to verification of attainment of the
Performance Objectives described in Paragraph 4 by the Compensation Committee.
If the Committee is unable to meet in January of a given year, then the Normal
Vesting Date for that year will be the date not later than March 31 of that year
as selected by the Compensation Committee.

 

B.

Rights. Until Units are actually issued to Participant (or his or her estate) in
settlement of the Performance Units, neither Participant nor any person claiming
by, through or under Participant shall have any rights as a unitholder of Valero
(including, without limitation, voting rights or any right to receive cash
distributions or other distributions) with respect to such units, and
Participant’s status with respect to the issuance of such units shall be that of
a general creditor of Valero.

 

C.

Distribution. Any Valero L.P. Common Units to be distributed under the terms of
this Agreement shall be distributed as soon as administratively practicable
after the applicable Normal Vesting Date, but not later than two-and-one-half
months following the end of the year in which the vesting date for such units
occurred.

 

4.

Performance Objectives.

 

A.

Total Unitholder Return. Total Unitholder Return (“TUR”) will be compiled for a
peer group of companies (the “Target Group”) for the Performance Period
immediately preceding each Normal Vesting Date. TUR for each such company is
measured by dividing the sum of (i) the cash distributions on the units of such
company during the Performance Period, assuming cash distribution reinvestment,
and (ii) the difference between the price of a unit of such company at the end
and at the beginning of the period (appropriately adjusted for any unit
dividend, unit split, spin-off, merger or other similar corporate events) by
(iii) the price of a unit of such company at the beginning of the period.

 

 

Page 1

 


--------------------------------------------------------------------------------



 

 

 

B.

Target Group. The applicable Target Group shall be selected by the Compensation
Committee, acting in its sole discretion, at the beginning of the calendar year
immediately preceding each Normal Vesting Date (or not later than 90 days after
the commencement of such calendar year). The same Target Group shall be utilized
to determine the number of Performance Units vesting under all Performance Award
Agreements of Valero having a similar Normal Vesting Date, but the decision of
the Compensation Committee as to the composition of such Target Group shall be
final.

 

C.

Performance Ranking. The TUR for the Performance Period for Valero and each
company in the Target Group shall be arranged by rank from best to worst
according to the TUR achieved by each company. The total number of companies so
ranked shall then be divided into four groups (“Quartiles”). For purposes of
assigning companies to Quartiles (with the 1st Quartile being the best and the
4th Quartile being the worst), the total number of companies ranked (including
Valero) shall be divided into four groups as nearly equal in number as possible.
The number of companies in each group shall be the total number contained in the
Target Group divided by four. If the total number of companies is not evenly
divisible by four, so that there is a fraction contained in such quotient, the
extra company(ies) represented by such fraction will be included in one or more
Quartiles as follows:

 

Fraction

Extra Company(ies)

1/4

1st Quartile

 

 

1/2

1st Quartile

 

2nd Quartile

 

 

3/4

1st Quartile

 

2nd Quartile

 

3rd Quartile

 

Any performance units not awarded as Common Units as a result of a ranking in
the 3rd or 4th Quartile will carry forward for one more Performance Period; up
to 100% of the Performance Units carried forward may be awarded based on
Valero’s TUR during the next Performance Period, provided, that if any
Performance Units are carried forward due to a ranking in the 3rd Quartile, no
such units shall be awarded unless Valero’s TUR in the subsequent period is in
the 2nd or 1st Quartile. To the extent Common Units are not distributed due to a
ranking in the 3rd or 4th Quartile and are further deferred, such deferred units
may be distributed in accordance with this paragraph as soon as administratively
practicable following a determination that such units are to be awarded in
accordance with this Paragraph 4(C), and in such event, the distribution shall
not occur later than two-and-one-half months following the end of the year in
which the vesting date for such Common Unit occurred.

D. Vesting Percentages. The number of Common Units, if any, that Participant
will be entitled to receive in settlement of the vested Performance Units will
be determined on each Normal Vesting Date and, subject to the provisions of the
Plan and this Agreement, on such Normal Vesting Date, the following percentage
of the vested Performance Units will be awarded as Common Units to the
Participant if Valero’s TUR during the Performance Period falls within

 

Page 2

 


--------------------------------------------------------------------------------



 

 



 

 

Valero TUR Position

Percent of vested Performance

Units to be awarded as

Common Units

4th Quartile

0%

3rd Quartile

50%

2nd Quartile

100%

1st Quartile

150%

 

If Valero’s TUR is the highest achieved in the 1st Quartile for the Performance
Period, Participant shall be awarded a number of Common Units equal to 200% of
the Performance Units that vested during the Performance Period.

 

5.

Termination of Employment.

 

A.

Voluntary Termination and Termination for “Cause”. Except for a Change of
Control (described below), if Participant’s employment is voluntarily terminated
by the Participant (other than through retirement, death or disability), or is
terminated by Valero for “cause” (as defined pursuant to the Plan), then
(a) those Performance Units that have not vested or been forfeited, and for
which a Normal Vesting Date occurs on or before the 30th day following the date
of such termination, shall be awarded as Common Units on such Normal Vesting
Date subject to the attainment of the performance objectives in accordance with
Paragraph 4 hereof, and (b) any such Performance Units for which a Normal
Vesting Date does not occur within such 30-day period, or that are not otherwise
awarded as Common Units on a Normal Vesting Date as a result of the application
of Paragraph 4, shall thereupon be forfeited.

 

B.

Retirement, Death, Disability, and Involuntary Termination Other Than for
“Cause”. Except for a Change of Control, if a Participant’s employment is
terminated through retirement, death, or disability, or by Valero other than for
cause (as determined pursuant to the Plan), then (a) those Performance Units
that have not theretofore vested or been forfeited, and for which a Normal
Vesting Date occurs on or before the 90th day following the date of such
termination, shall be subject to vesting on such Normal Vesting Date in
accordance with Paragraph 4 hereof, and (b) any such Performance Units for which
such a Normal Vesting Date does not occur within such 90-day period, or which
otherwise do not vest on a Normal Vesting Date as a result of application of
Paragraph 4, shall thereupon be forfeited.

 

6.

Change of Control. If a Change of Control occurs with respect to Valero, then
each Performance Period with respect to any Performance Units that have not
vested or been forfeited shall be terminated effective as of the date of such
Change of Control (a “Change of Control Vesting Date”); the TUR for Valero and
for each company in the Target Group shall be determined for each such shortened
Performance Period and the percentage of Performance Units to be received by the
Participant for each such Performance Period shall be determined in accordance
with Paragraph 4 and shall be distributed as soon as administratively
practicable thereafter. For purposes of determining the number of Performance
Units to be received as of any Change of Control Vesting Date, the Target Group
as most recently determined by the Compensation Committee prior to the date of
the Change of Control shall be used.

 

7.

Plan Incorporated by Reference. The Plan is incorporated into this Agreement by
this reference and is made a part hereof for all purposes. Capitalized terms not
otherwise defined in this Agreement shall have the meaning specified in the
Plan.

 

8.

No Assignment. This Agreement and the Participant’s interest in the Performance
Units granted by this Agreement are of a personal nature, and, except as
expressly permitted under the Plan,

 

Page 3

 


--------------------------------------------------------------------------------



 

Participant’s rights with respect thereto may not be sold, mortgaged, pledged,
assigned, transferred, conveyed or disposed of in any manner by Participant,
except by an executor or beneficiary pursuant to a will or pursuant to the laws
of descent and distribution. Any such attempted sale, mortgage, pledge,
assignment, transfer, conveyance or disposition shall be void, and Valero shall
not be bound thereby.

 

10.

Successors. This Agreement shall be binding upon any successors of Valero and
upon the beneficiaries, legatees, heirs, administrators, executors, legal
representatives, successors and permitted assigns of Participant.

 

 

 

VALERO GP, LLC

 

 

 

 

 

By:

 

 

 

Curtis V Anastasio

 

 

President & Chief Executive Officer

 

 

 

 

 

, Participant

 

 

 

Page 4

 

 

 